OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response: 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22691 The First Western Funds Trust (Exact name of registrant as specified in charter) 225 Pictoria Drive, Suite 450Cincinnati, Ohio (Address of principal executive offices) (Zip code) Wade R. Bridge c/o Ultimus Fund Solutions, LLC, 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45244 Name and address of agent for service) Registrant's telephone number, including area code: (513) 587-3400 Date of fiscal year end: August 31, 2014 Date of reporting period: November 30, 2013 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. FIRST WESTERN FIXED INCOME FUND SCHEDULE OF INVESTMENTS November 30, 2013 (Unaudited) U.S. TREASURY OBLIGATIONS -5.9% Maturity Coupon Par Value Value U.S. Treasury Notes 11/15/16 % $ $ U.S. Treasury Notes 08/15/19 % U.S. Treasury Notes 05/15/23 % U.S. Treasury Bonds 08/15/23 % Total U.S. Treasury Obligations (Cost $3,658,316) $ U.S. GOVERNMENT AGENCY OBLIGATIONS - 5.2% Maturity Coupon Par Value Value Federal Farm Credit Bank - 0.5% Federal Farm Credit Bank 11/15/19 % $ $ Federal Home Loan Bank - 3.9% Federal Home Loan Bank 05/15/19 % Federal Home Loan Bank 10/24/22 % Federal Home Loan Bank 12/21/22 % Federal Home Loan Bank 03/10/23 % Federal Home Loan Bank 05/08/24 % Federal National Mortgage Association - 0.8% Federal National Mortgage Association 02/21/19 % Total U.S. Government Agency Obligations(Cost$3,300,540) $ MORTGAGE-BACKED SECURITIES - 43.0% Maturity Coupon Par Value Value Corporate - 28.3% ACE Securities Corporation, Series 2005-SD1-M1 (a) 11/25/50 % $ $ American Home Mortgage Investment Trust, Series 2004-3-5A (a) 10/25/34 % American Home Mortgage Investment Trust, Series 2004-4-3A (a) 02/25/45 % Bayview Financial Acquisition Trust, Series 2006-B-1A3 (a) 04/28/36 % FIRST WESTERN FIXED INCOME FUND SCHEDULE OF INVESTMENTS (Continued) MORTGAGE-BACKED SECURITIES - 43.0% (Continued) Maturity Coupon Par Value Value Corporate - 28.3%(Continued) BCAP, LLC Trust, 144A, Series 2009-RR2-A1 (a) 01/21/38 % $ $ Centex Home Equity Loan Trust, Series 2004-D-AF6 (a) 09/25/34 % Chase Mortgage Finance Corporation, Series 2003-S14-1A1 01/25/34 % Citigroup Mortgage Loan Trust, Inc., 144A, Series 2009-6-6A1 (a) 07/25/36 % Citigroup Mortgage Loan Trust, Inc., 144A, Series 2009-6-11A1 (a) 05/25/37 % Countrywide Asset-BackedCertificates, Series 2004-6-2A3 (a) 11/25/34 % Countrywide Home Loans, Inc., Series 2002-25-2A1 11/27/17 % Countrywide Home Loans, Inc., Series 2003-J10-2A1 11/25/18 % Countrywide Home Loans, Inc., Series 2003-J7-1A2 08/25/33 % Credit Suisse Commercial Mortgage Trust, 144A, Series 2009-8R-5A1 (a) 05/26/37 % Credit Suisse Commercial Mortgage Trust, 144A, Series 2009-2R-2A5 (a) 06/26/37 % Credit Suisse Commercial Mortgage Trust, Series 2007-C1-A3 02/15/40 % CS First Boston Mortgage Securities Company, Series 2002-AR31-4A2 (a) 11/25/32 % CS First Boston Mortgage Securities Company, Series 2003-11-1A31 06/25/33 % FRS, LLC, 144A, Series 2013-1A-A1 04/15/43 % Goldman Sachs Mortgage Securities Trust, 144A, Series 2005-SEA2-A1 (a) 01/25/45 % GSAA Home Equity Trust, Series 2004-11-2A1 (a) 12/25/34 % Impac CMB Trust, Series 2004-10-4A2 (a) 03/25/35 % FIRST WESTERN FIXED INCOME FUND SCHEDULE OF INVESTMENTS (Continued) MORTGAGE-BACKED SECURITIES - 43.0% (Continued) Maturity Coupon Par Value Value Corporate - 28.3%(Continued) Impac CMB Trust, Series 2005-4-2A1 (a) 05/25/35 % $ $ Impac CMB Trust, Series 2007-A-A (a) 05/25/37 % Impac Secured Assets Corporation, Series 2003-3-A1 (a) 08/25/32 % JPMorgan Re-REMIC, 144A, Series 2009-9-A1 09/26/36 % Master Asset Securitization Trust, Series 2003-5-1A1 06/25/33 % Master Asset Securitization Trust, Series 2003-8-1A1 09/25/33 % Mellon Residential Funding Corporation, Series 2000-TBC2-A1 (a) 06/15/30 % Morgan Stanley Mortgage Loan Trust, Series 2005-5AR-1A1 (a) 09/25/35 % Morgan Stanley Mortgage Loan Trust, Series 2005-6AR-1A2 (a) 11/25/35 % RBS Commercial Funding Trust, Series 2010-RR3-MSCA (a) 07/01/17 % Residential Asset Securitization Trust, Series 2003-A4-A3 (a) 05/25/33 % Residential Funding Mortgage Security I, Inc., Series 2004-S4-2A6 04/25/19 % Securitized Asset Backed Receivables, LLC Trust, 144A, Series 2004-DO1-A1 (a) 07/25/34 % Silverleaf Finance, LLC, Series 2012-D-A 03/17/25 % Structured Asset Mortgage Investments, Series 2004-AR4-1A1 (a) 12/19/34 % Structured Asset Mortgage Investments II Trust, Series 2004-AR6-A1A (a) 02/19/35 % Structured Asset Securities Corporation, Series 1998-11-2B1 (a) 01/26/32 % Structured Asset Securities Corporation, Series 1998-11-2B2 (a) 01/26/32 % FIRST WESTERN FIXED INCOME FUND SCHEDULE OF INVESTMENTS (Continued) MORTGAGE-BACKED SECURITIES - 43.0% (Continued) Maturity Coupon Par Value Value Corporate - 28.3%(Continued) Wa-Mu Mortgage Pass-Through Certificates, Series 2003-S3-3A1 05/25/33 % $ $ Wa-Mu Mortgage Pass-Through Certificates, Series 2003-AR7-A7 (a) 08/25/33 % Wa-Mu Mortgage Pass-Through Certificates, Series 2003-AR8-A (a) 08/25/33 % Wa-Mu Mortgage Pass-Through Certificates, Series 2002-AR2-A (a) 02/27/34 % Wells Fargo Mortgage-Backed Securities, Series 2003-G-A1 (a) 06/25/33 % Federal Home Loan Bank - 0.1% FHLB, Series SK-2015-1 08/18/15 % Federal Home Loan Mortgage Corporation - 8.2% FHLMC, Series 2882-UJ 08/15/19 % FHLMC, Series 2999-ND 07/15/20 % FHLMC, Series 2515-UP 10/15/22 % FHLMC, Series 2574-JN 12/15/22 % FHLMC, Series 2690-TV 11/15/25 % FHLMC, Series 3827-HA 11/15/25 % FHLMC, Series 3817-QA 03/15/26 % FHLMC, Series 4011-ML 03/15/27 % FHLMC, Series 2694-QH 03/15/32 % FHLMC, Series 2750-NE 04/15/32 % FHLMC, Series 2700-PG 05/15/32 % FHLMC, Series 2733-TD 11/15/32 % FHLMC, Series 2760-PD 12/15/32 % FHLMC, Series 2797-PG 01/15/33 % FHLMC, Series 2569-LD 02/15/33 % FHLMC, Series 2928-NE 04/15/33 % FHLMC, Series 2889-OG 05/15/33 % FHLMC, Series 2911-UE 06/15/33 % FHLMC, Series 3793-UA 06/15/33 % FHLMC, Series 2869-BG 07/15/33 % FIRST WESTERN FIXED INCOME FUND SCHEDULE OF INVESTMENTS (Continued) MORTGAGE-BACKED SECURITIES - 43.0% (Continued) Maturity Coupon Par Value Value Federal Home Loan Mortgage Corporation - 8.2%(Continued) FHLMC, Series 2874-LD 08/15/33 % $ $ FHLMC, Series 2785-GD 10/15/33 % FHLMC, Series 3037-ND 01/15/34 % FHLMC, Series 3017-MK 12/15/34 % FHLMC, Series 4011-NP 07/15/39 % FHLMC, Series 3843-JA 04/15/40 % FHLMC, Series 4017-MA 03/15/41 % FHLMC, Series 4077-AP 01/15/42 % Federal National Mortgage Association - 4.5% FNMA, Series 2003-89-LC 09/25/18 % FNMA, Series 2003-83-PG 06/25/23 % FNMA, Series 2010-86-V 05/25/28 % FNMA, Series 2005-80-BA 04/25/29 % FNMA, Series 2009-96-DB 11/25/29 % FNMA, Series 2004-8-GD 10/25/32 % FNMA, Series 2005-29-QD 08/25/33 % FNMA, Series 2005-1-HE 09/25/33 % FNMA, Series 2005-86-WD 03/25/34 % FNMA, Series 2011-129-MA 01/25/38 % FNMA, Pool #MA0584 10/01/40 % FNMA, Series 2011-100QM 10/25/50 % Government National Mortgage Association - 1.4% GNMA, Series 2005-25-VB 01/16/24 % GNMA, Series 2011-32-QA 02/16/38 % GNMA, Series 2009-104-KA 08/16/39 % GNMA, Series 2011-159-EA 10/20/40 % GNMA, Series 2011-138-PX 06/20/41 % Small Business Administration - 0.5% SBA, Series 2009-20A-1 01/01/29 % Total Mortgage-Backed Securities(Cost$26,708,617) $ FIRST WESTERN FIXED INCOME FUND SCHEDULE OF INVESTMENTS (Continued) MUNICIPAL BONDS - 2.3% Maturity Coupon Par Value Value Florida State Department of Environmental Protection, Series B, Preservation Revenue 07/01/21 % $ $ Florida State Hurricane Catastrophe Fund, Series A, Revenue 07/01/20 % Illinois State, General Obligation 03/01/19 % Irvine, California, Unified School District, Special Tax, Revenue 09/01/17 % Total Municipal Bonds (Cost $1,420,341) $ ASSET-BACKED SECURITIES - 1.4% Maturity Coupon Par Value Value Bear Stearns ALT-A Trust, Series 2004-11-1A1 (a) 11/25/34 % $ $ Goldman Sachs Alternative Mortgage Products Trust, Series 2004-OPT-A4 (a) 11/25/34 % Vanderbilt Mortgage Finance Company, Series 2002-B-A4 02/07/26 % Total Asset-Backed Securities(Cost$895,856) $ CORPORATE BONDS - 38.9% Maturity Coupon Par Value Value Consumer Discretionary - 2.3% AutoZone, Inc. 11/15/20 % $ $ International Game Technology 10/15/23 % Marriott International, Inc. 10/15/20 % Energy - 2.9% Boardwalk Pipelines, LLC 09/15/19 % El Paso, LLC 09/15/20 % SESI, LLC 12/15/21 % Williams Partners, L.P. 11/15/21 % Financials - 13.4% Aegon Funding Company, LLC 12/15/20 % Air Lease Corporation (a) 04/01/17 % Ares Capital Corporation 11/30/18 % Aspen Insurance Holdings, Ltd. 11/15/23 % Aviation Capital Group Corporation, 144A 01/31/18 % AXIS Specialty Finance, LLC 06/01/20 % FIRST WESTERN FIXED INCOME FUND SCHEDULE OF INVESTMENTS (Continued) CORPORATE BONDS - 38.9%(Continued) Maturity Coupon Par Value Value Financials - 13.4%(Continued) Citigroup, Inc. 08/09/20 % $ $ ERAC USA Finance, LLC, 144A 11/01/18 % Fidelity National Financial, Inc. 05/15/17 % General Electric Capital Corporation 01/07/21 % International Lease Finance Corporation, 144A 09/01/18 % Invesco Finance plc 01/30/24 % JPMorgan Chase & Company 05/01/23 % Morgan Stanley 07/24/20 % RLI Corporation 09/15/23 % WEA Finance, LLC, 144A 05/10/21 % Zions Bancorporation 06/13/23 % Industrials - 8.8% AA Aircraft, 144A, Series 2013-1L 11/01/17 % Air Canada, 144A, Series 2013-1A 05/15/25 % Buckeye Partners, L.P. 07/01/23 % CNH Capital, LLC, 144A 02/01/17 % Continental Airlines, Series 1999-1 02/02/19 % Continental Airlines, Series 2000-02 04/02/21 % Continental Resources, Inc. 09/15/22 % Ford Motor Credit Company, LLC 12/15/16 % General Motors Company, 144A 10/02/23 % Hawaiian Airlines, Series 2013-1A 01/15/26 % Penske Truck Leasing Company, L.P., 144A 03/15/18 % Republic Services, Inc. 03/01/20 % Toll Brothers Finance Corporation 11/01/19 % US Airways Class A Pass-Through Certificates, Series 2012-2 06/03/25 % Information Technology - 1.6% Baidu, Inc. 08/06/18 % Jabil Circuit, Inc. 03/15/18 % Materials - 1.4% Rockwood Specialties Group, Inc. 10/15/20 % Westlake Chemical Corporation 07/15/22 % FIRST WESTERN FIXED INCOME FUND SCHEDULE OF INVESTMENTS (Continued) CORPORATE BONDS - 38.9%(Continued) Maturity Coupon Par Value Value Real Estate - 3.9% American Campus Communities Operating Partnership, L.P. 04/15/23 % $ $ American Tower Trust I, 144A 03/15/23 % EPR Properties 07/15/20 % Healthcare Trust of America 04/15/23 % Kilroy Realty, L.P. 06/01/20 % Telecommunication Services - 3.1% Crown Castle Towers, LLC, 144A 08/15/20 % GTP Cellular Sites, LLC, 144A 03/15/17 % SBA Tower Trust, 144A 04/16/18 % Verizon Communications, Inc. 09/15/20 % Utilities - 1.5% Exelon Generation Company, LLC 10/01/17 % PPL Energy Supply, LLC 12/15/21 % Total Corporate Bonds(Cost$24,354,290) $ MONEY MARKET FUNDS - 2.7% Shares Value Invesco Short-Term Investments Trust - Treasury Portfolio - Institutional Shares, 0.02% (b) (Cost $1,702,649) $ Total Investments at Value - 99.4% (Cost $62,040,609) $ Other Assets in Excess of Liabilities-0.6% Net Assets - 100.0% $ 144A - This is a restricted security that was sold in a transaction exempt from Rule 144A of the Securities Act of 1933.This security may be sold in transactions exempt from registration, normally to qualified institutional buyers. 144A securities totaled $8,721,612 at November 30, 2013, representing 14.0% of net assets. (a) Variable rate security.The rate shown is the effective interest rate as of November 30, 2013. (b) The rate shown is the 7-day effective yield as of November 30, 2013. See accompanying notes to Schedules of Investments. FIRST WESTERN SHORT DURATION BOND FUND SCHEDULE OF INVESTMENTS November 30, 2013 (Unaudited) MORTGAGE-BACKED SECURITIES - 40.5% Maturity Coupon Par Value Value Corporate - 39.6% ACE Securities Corporation, Series 2003-NC1-A2A (a) 07/25/33 % $ $ ACE Securities Corporation, Series 2005-SD1-M1 (a) 11/25/50 % American General Mortgage Loan Trust, 144A, Series 2010-1A-A2 (a) 03/25/40 % American Home Mortgage Investment Trust, Series 2004-3-5A (a) 10/25/34 % Bank of America Funding Corporation, 144A, Series 2009-R6-3A1 (a) 01/26/37 % Bayview Financial Acquisition Trust, Series 2006-B-1A3 (a) 04/28/36 % BCAP, LLC Trust, 144A, Series 2009-RR2-A1 (a) 01/21/38 % BCRR Trust, 144A, Series 2009-1-2A1 (a) 07/17/17 % Bear Stearns Asset-Backed Securities Trust, Series 2004-B01-M2 (a) 10/25/34 % Centex Home Equity Loan Trust, Series 2004-D-AF6 09/25/34 % CIT Group Home Equity Loan Trust, Series 2003-1-A4 (a) 03/20/32 % Citigroup Mortgage Loan Trust, Inc., 144A, Series 2009-6-12A1 (a) 07/25/36 % Citigroup Mortgage Loan Trust, Inc., 144A, Series 2009-6-4A1 (a) 04/25/37 % Citigroup Mortgage Loan Trust, Inc., 144A, Series 2009-6-11A1 (a) 05/25/37 % Countrywide Asset-BackedCertificates, Series 2004-6-2A3 (a) 11/25/34 % Countrywide Home Loans, Inc., Series 2003-J6-1A1 (a) 08/25/33 % Credit Suisse Commercial Mortgage Trust, 144A, Series 2009-8R-5A1 (a) 05/26/37 % Credit Suisse Commercial Mortgage Trust, 144A, Series 2009-2R-2A5 (a) 06/26/37 % FIRST WESTERN SHORT DURATION BOND FUND SCHEDULE OF INVESTMENTS (Continued) MORTGAGE-BACKED SECURITIES - 40.5%(Continued) Maturity Coupon Par Value Value Corporate - 39.6%(Continued) Credit Suisse Commercial Mortgage Trust, Series 2007-C1-A3 02/15/40 % $ $ Credit Suisse Commercial Mortgage Trust, Series 2007-C5-A4 (a) 09/15/40 % Credit-Based Asset Servicing and Securites, Series 2005-CB5-AV2 (a) 08/25/35 % FRS, LLC, 144A, Series 2013-1A-A1 04/15/43 % Goldman Sachs Mortgage Securities Trust, 144A, Series 2007-EOP-B (a) 03/06/20 % Goldman Sachs Mortgage Securities Trust, 144A, Series 2007-EOP-E (a) 03/06/20 % Goldman Sachs Mortgage Securities Trust, 144A, Series 2005-SEA2-A1 (a) 01/25/45 % GSAA Home Equity Trust, Series 2004-11-2A1 (a) 12/25/34 % Home Loan Servicing Solutions Ltd., 144A, Series 2012-T2-D2 10/15/45 % Home Loan Servicing Solutions Ltd., 144A, Series 2013-T3-C3 05/15/46 % Impac CMB Trust, Series 2007-A-A (a) 05/25/37 % Jefferies & Company, 144A, Series 2009-R9-1A1 (a) 08/26/46 % JPMorgan Re-REMIC, 144A, Series 2009-9-A1 09/26/36 % JPMorgan Re-REMIC, 144A, Series 2009-7-8A1 (a) 01/27/47 % MASTR Specialized Loan Trust, 144A, Series 2005-3-A1 (a) 11/25/35 % Mellon Residential Funding Corporation, 144A, Series 2000-TBC2-A1 (a) 06/15/30 % Morgan Stanley Capital, Inc., Series 2004-SD2-A (a) 04/25/34 % Morgan Stanley Capital, Inc., Series 2005-HE2-A1MZ (a) 01/25/35 % Morgan Stanley Mortgage Loan Trust, Series 2005-5AR-1A1 (a) 09/25/35 % FIRST WESTERN SHORT DURATION BOND FUND SCHEDULE OF INVESTMENTS (Continued) MORTGAGE-BACKED SECURITIES - 40.5%(Continued) Maturity Coupon Par Value Value Corporate - 39.6%(Continued) Morgan Stanley Mortgage Loan Trust, Series 2005-6AR-1A2 (a) 11/25/35 % $ $ Orange Lake Timeshare Trust, 144A, Series 2012-AA-A (a) 07/10/18 % Park Place Securities, Inc., Series 2005-WHQ1-M2 (a) 03/25/35 % PFS Financing Corporation, 144A, Series 2012-AA-B (a) 02/15/16 % Provident Funding Mortgage Loan Trust, Series 2003-1-A (a) 08/25/33 % RBS Commercial Funding Trust, 144A, Series 2010-RR3-MSCA (a) 06/16/49 % RBSSP Resecuritization Trust, 144A, Series 2010-3-4A1 (a) 12/26/35 % Residential Asset Mortgage Products, Inc., Series 2005-RS8-A2 (a) 10/25/33 % Residential Asset Mortgage Products, Inc., Series 2004-RS12-AI6 12/25/34 % Residential Asset Mortgage Products, Inc., Series 2005-RS5-AI3 (a) 05/25/35 % Residential Asset Mortgage Products, Inc., Series 2005-SP3-A3 (a) 12/25/35 % Residential Asset Securities Corporation, Series 2003-KS10-AI6 (a) 12/25/33 % Security National Mortgage Loan Trust, 144A, Series 2006-3A-A1 (a) 01/25/37 % Sequoia Mortgage Trust, Series 2010-H1-A1 (a) 02/25/40 % Silverleaf Finance, LLC, 144A, Series 2012-D-A 03/17/25 % Soundview Home Equity Loan Trust, Series 2003-2-A2 (a) 11/25/33 % Structured Asset Investment Loan Trust, Series 2003-BC9-3A3 (a) 08/25/33 % Structured Asset Securities Corporation, Series 2004-GEL3-A (a) 08/25/34 % Trafigura Securitisation Finance plc, 144A, Series 2012-1A-B (a) 10/15/15 % FIRST WESTERN SHORT DURATION BOND FUND SCHEDULE OF INVESTMENTS (Continued) MORTGAGE-BACKED SECURITIES - 40.5%(Continued) Maturity Coupon Par Value Value Corporate - 39.6%(Continued) Truman Capital Mortgage Loan Trust, 144A, Series 2002-1-M1 (a) 11/25/31 % $ $ Truman Capital Mortgage Loan Trust, 144A, Series 2005-1-A (a) 03/25/37 % Wa-Mu Mortgage Pass-Through Certificates, Series 2003-AR8-A (a) 08/25/33 % Wa-Mu Mortgage Pass-Through Certificates, Series 2003-AR7-A7 (a) 08/25/33 % Wells Fargo Home Equity Trust, Series 2004-2-AI6 (a) 10/25/34 % WMC Mortgage Loan Pass-Through Certificates, Series 1997-2-M1 (a) 03/20/29 % Government National Mortgage Association - 0.9% GNMA, Series 2011-159-EA 10/01/40 % Total Mortgage-Backed Securities(Cost$13,009,443) $ MUNICIPAL BONDS - 0.7% Maturity Coupon Par Value Value Illinois State General Obligation (Cost $214,512) 07/01/16 % $ $ ASSET-BACKED SECURITIES - 0.6% Maturity Coupon Par Value Value Bear Stearns ALT-A Trust, Series 2004-11-1A1 (a) 11/25/34 % $ $ Goldman Sachs Alternative Mortgage Products Trust, Series 2004-OPT-A4 (a) 11/25/34 % Total Asset-Backed Securities(Cost$199,606) $ FIRST WESTERN SHORT DURATION BOND FUND SCHEDULE OF INVESTMENTS (Continued) CORPORATE BONDS - 53.8% Maturity Coupon Par Value Value Consumer Discretionary - 3.2% Coca Cola FEMSA 11/26/18 % $ $ Hyatt Hotels Corporation 08/15/16 % MGM Resorts International 11/01/16 % Wm. Wrigley Jr. Company, 144A 10/20/17 % Wyndham Worldwide Corporation 12/01/16 % Consumer Staples - 0.8% Bumble Bee Holdings, Inc., 144A 12/15/17 % C&S Group Enterprises LLC, 144A 05/01/17 % Energy - 1.0% Chesapeake Energy Corporation 03/15/16 % Gulf South Pipeline Company, L.P., 144A 02/01/15 % Petrohawk Energy Corporation 08/15/18 % Financials - 17.7% Air Lease Corporation (a) 04/01/17 % Ally Financial, Inc. 02/15/17 % Ares Capital Corporation 11/30/18 % Aviation Capital Group Corporation, 144A 09/27/16 % Aviation Capital Group Corporation, 144A 01/31/18 % Bank of America Corporation 12/01/15 % Bank of America Corporation 03/15/17 % BBVA U.S. Senior, S.A. Unipersonal 05/16/14 % Berkley (W.R.) Corporation 05/15/15 % CIT Group, Inc. 05/15/17 % Citigroup, Inc. 08/02/16 % Deutsche Bank Trust Corporation 11/15/15 % Fidelity National Financial, Inc. 05/15/17 % First Horizon National Corporation 12/15/15 % ING Bank N.V., 144A 05/01/15 % International Lease Finance Corporation, 144A 09/01/16 % Macquarie Group Ltd., 144A 08/10/17 % Metropolitan Life Insurance Company, 144A 11/01/15 % Morgan Stanley 01/09/17 % Morgan Stanley (a) 04/25/18 % Murray Street Investment Trust I (a) 03/09/17 % Nomura Holdings, Inc. (a) 09/13/16 % FIRST WESTERN SHORT DURATION BOND FUND SCHEDULE OF INVESTMENTS (Continued) CORPORATE BONDS - 53.8%(Continued) Maturity Coupon Par Value Value Financials - 17.7%(Continued) Raymond James Financial, Inc. 04/15/16 % $ $ Royal Bank of Scotland Group plc 01/08/15 % Westpac Banking Corporation, 144A 10/15/15 % Zions Bancorporation 11/16/15 % Zions Bancorporation 05/16/16 % Health Care - 1.0% Perrigo Company, 144A 11/08/16 % Industrials - 13.4% AA Aircraft, 144A, Series 2013-1L 11/01/17 % America West Airlines, Inc., Series 2000-01 07/02/20 % Boardwalk Pipelines, LLC 11/15/16 % CNH Capital, LLC, 144A 02/01/17 % Continental Airlines, Inc., Series 2009-01 07/08/16 % Continental Airlines, Inc., Series 1998-1 09/15/17 % Continental Airlines, Inc., Series 2000-02 04/02/21 % DCP Midstream Operating, L.P. 10/01/15 % DCP Midstream, LLC, 144A 10/15/15 % Delta Air Lines, Inc., Series 2009-1A 12/17/19 % Delta Air Lines, Inc., Series 2012-1A 05/07/20 % Exelis, Inc. 10/01/16 % Ford Motor Credit Company, LLC 04/15/16 % Gazprom Via Gaz Capital SA, 144A 05/23/16 % General Motors Financial Company, 144A 05/15/18 % Glencore Funding, LLC, 144A 05/27/16 % Lukoil International Finance B.V., 144A 06/07/17 % Petrobras Global Finance B.V. (a) 05/20/16 % Ras Laffan Liquefied Natural Gas Company Ltd. III, 144A 09/30/16 % US Airways Group, Inc., Series 2001-1G 03/20/21 % WPX Energy, Inc. 01/15/17 % Information Technology - 1.4% Baidu, Inc. 08/06/18 % iGATE Corporation 05/01/16 % Materials - 4.0% ArcelorMittal 02/25/17 % FIRST WESTERN SHORT DURATION BOND FUND SCHEDULE OF INVESTMENTS (Continued) CORPORATE BONDS - 53.8%(Continued) Maturity Coupon Par Value Value Materials - 4.0%(Continued) Cytec Industries, Inc. 07/01/17 % $ $ Owens Corning, Inc. 12/01/16 % Packaging Dynamics Corporation, 144A 02/01/16 % Rosneft Oil Company, 144A 03/06/17 % Transocean, Inc. 12/15/16 % Real Estate - 4.3% American Tower Corporation 10/15/17 % First Industrial, L.P. 01/15/16 % Hospitality Properties Trust 03/15/17 % Liberty Property, L.P. 10/01/17 % Post Apartment Homes L.P. 10/15/17 % PPF Funding, Inc., 144A 04/15/17 % Prologis 11/15/16 % Retail Properties, Inc., 144A 03/15/16 % Telecommunication Services - 6.4% GTP Cellular Sites, LLC, 144A 03/15/17 % Qwest Corporation 05/01/16 % SBA Tower Trust, 144A 04/17/17 % Sprint Nextel Corporation 08/15/17 % Telecom Italia Capital 10/01/15 % Telefonica Emisiones, S.A.U. 02/16/16 % Verizon Communications, Inc. 09/15/16 % WCP Wireless Site Fund, 144A 11/15/15 % Utilities - 0.6% Scottish Power Ltd. 03/15/15 % Total Corporate Bonds(Cost$17,190,157) $ FIRST WESTERN SHORT DURATION BOND FUND SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS - 3.7% Shares Value Invesco Short-Term Investments Trust - Treasury Portfolio - Institutional Shares, 0.02% (b) (Cost $1,195,296) $ Total Investments at Value - 99.3% (Cost $31,809,014) $ Other Assets in Excess of Liabilities-0.7% Net Assets - 100.0% $ 144A - This is a restricted security that was sold in a transaction exempt from Rule 144A of the Securities Act of 1933.This security may be sold in transactions exempt from registration, normally to qualified institutional buyers. 144A securities totaled $11,848,201 at November 30, 2013, representing 36.8% of net assets. (a) Variable rate security.The rate shown is the effective interest rate as of November 30, 2013. (b) The rate shown is the 7-day effective yield as of November 30, 2013. See accompanying notes to Schedules of Investments. FIRST WESTERN FUNDS TRUST NOTES TO SCHEDULES OF INVESTMENTS November 30, 2013 (Unaudited) 1.Securities Valuation The securities of First Western Fixed Income Fund and First Western Short Duration Bond Fund (the “Funds”) are generally valued using prices provided by an independent pricing service approved by the Funds’ Board of Trustees (the “Board”).The independent pricing service uses information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining these prices.The methods used by the independent pricing service and the quality of valuations so established are reviewed by First Western Capital Management Company (the Funds’ investment adviser) under the general supervision of the Board. Securities for which quotations are not readily available are stated at fair value using procedures approved by the Board.Short-term debt securities having remaining maturities of sixty days or less at the time of purchase are stated at amortized cost, which approximates market value.Investments in registered investment companies are reported at their respective net asset values as reported by those companies. Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurement. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs Level 3 – significant unobservable inputs For example, fixed income securities held by the Funds are classified as Level 2 since values are typically provided by an independent pricing service that utilizes various “other significant observable inputs,” including benchmark yields, reported trades, broker dealer quotes, issuer spreads, benchmark securities, bids, offers, reference data and industry and market events.The inputs or methodology used are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is based on the lowest level input that is significant to the fair value measurement. The following is a summary of the inputs used to value the Funds’ investments as of November 30, 2013: First Western Fixed Income Fund: Level 1 Level 2 Level 3 Total U.S. Treasury Obligations $
